DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-40, 44-45, 48-70 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 31, for a wearable medical device comprising processor operationally connected to the user interface, the processor configured to generate an ECG template based on a normal sinus rhythm in the ECG signal of the patient obtained during a baselining period before an active monitoring period begins, and further to account for ectopic beats, has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 31.
Concerning claim 54, for a wearable medical device comprising the processor configured to generate an ECG template based on a normal sinus rhythm in the ECG signal of the patient obtained during a baselining period before an active monitoring period begins, wherein the ECG signal reflects a normal heart rate of the patient and the normal heart rate comprises between 60 and 100 beats per minute has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792